*906Although much of the evidence was circumstantial, it was sufficient to establish beyond a reasonable doubt that defendant, on two separate occasions, knowingly possessed stolen property. Therefore, the verdict must stand (People v Kennedy, 47 NY2d 196, 204). Defendant’s contention that the sentence was unduly harsh and excessive must be rejected since, as a second felony offender, he received the minimum sentence available under the law (see, Penal Law §§ 70.06, 165.50). Titone, J. P., Thompson, Niehoff and Rubin, JJ., concur.